67 F.3d 310
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Raul VALENZUELA-CERVANTES, Defendant-Appellant.
No. 95-50117.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 29, 1995.

Before:  BROWNING, GOODWIN, and O'SCANNLAIN, Circuit Judges.
MEMORANDUM**
Raul Valenzuela-Cervantes appeals his conviction pursuant to his conditional guilty plea to illegal reentry after deportation and conviction, in violation of 8 U.S.C. Secs. 1326(a), (b)(1), and (b)(2).  Valenzuela-Cervantes contends that the district court abused its discretion in denying his motion for further discovery to support his claim of selective prosecution of Latinos.
Since the district court's decision in this case, we decided United States v. Armstrong, 48 F.3d 1508 (9th Cir.1995) (en banc).  For the reasons set forth in United States v. Rendon-Abundez, 59 F.3d 1001, 1002 (9th Cir.1995), we remand to the district court for reconsideration of the motion in light of our opinions in Armstrong and United States v. Gomez-Lopez, 62 F.3d 304 (9th Cir.1995), and in accord with the instructions in Rendon-Abundez.
REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3